DETAILED ACTION
In this instant application, claims 1-20 have been considered and examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 02/11/2021, with respect to the rejection(s) of claims 1-20, have been fully considered but are not deemed persuasive, and the results are as followings:

On pages 7-11 of Applicant’s remarks, Applicant argues that the combination of Momen, Salentine, Scarola and Hill does not teach the limitations of “the communication module is configured to detect a dispense event when a refill container moves from the first distance from the switch to the second distance from the switch” because
Salentine does not work in conjunction with the location of the mobile device to detect a dispensing action;
Scarola discloses a switch that is operated by the mechanical operation of a lever or similar structure upon activation of a dispensation event; and
Hill device activates and deactivates the flashlight dependent upon location of the tether.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case, Examiner respectfully disagrees with Applicant because as discussed in the Final rejection mailed on 09/04/2020, the rejection relied upon Momen discloses a method of attaching a container to a compliance module ([0168], [0170], [0174], FIG. 1 the smart zone sensor 12, and FIG. 4-5), Momen does not explicitly disclose the container attached to the compliance module via a tether.
However, Salentine discloses the compliance module comprising: an attachment clip ([0041] and FIG. 1 the ring 23) attached to the refill container ([0035] and FIG. 1); a tether (FIG. 1 the tether 10) attached to the attachment clip (FIG. 1); and a carrying case (FIG. 1 the housing 18) attached to the tether, the carrying case urging the tether into a retracted position in which the carrying case is adjacent to the refill container (Abstract, [0032], [0034]-[0035], and FIG. 1-10).
Therefore, in view of teachings by Momen and Salentine, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the hand hygiene compliance system of Momen to include the compliance module comprising: an attachment clip attached to the refill container; a tether attached to the attachment clip; and a carrying case attached to the tether, the carrying case urging the tether into a retracted position in which the carrying case is adjacent to the refill container,  as suggested by Salentine. The motivation for this is to implement a known alternative attachment for preventing a device being lost or damage.

Further, the combination of Momen and Salentine discloses using a dispensing sensor for detecting dispensing actions of a user (Momen: [0168], [0170], [0174], FIG. 1 the smart zone sensor 12, and FIG. 4-5: The data memory 21 can store an identifier code unique to each individual unit, a record or log of the identity of each zone visited and the time of entering and leaving each zone, and a log of the time of dispensing actions or hand hygiene activity history. This data is stored for later downloading to a central computer for later analysis), the combination of Momen and Salentine does not explicitly disclose the dispensing sensor as a magnetic switch to detect a dispensing event a recited in the limitations of wherein: the refill container and the switch are separated by a first distance when the tether is in the retracted position, the refill container and the switch are separated by a second distance when the tether is in an extended position, the second distance greater than the first distance, and the communication module is configured to detect a dispense event when the refill container moves from the first distance from the switch to the second distance from the switch.
However, Scarola and Hill discloses the dispensing sensor as the magnetic switch (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140 and Hill: [0052], FIG. 2-3, and  wherein:
the refill container and the switch are separated by a first distance when the tether is in the retracted position (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140 and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light),
the refill container and the switch are separated by a second distance when the tether is in an extended position, the second distance greater than the first distance (Scarola: Abstract, [0017]-[0018], [0035]-[0036], FIG. 1 and FIG. 4: Step 330 can include detecting event of sanitizer. One embodiment of step 330 can include detecting movement of the actuator lever 130 at the sanitizer dispenser 120. As described above, the step 330 of detecting movement of the lever 130 can be performed by the sensor (e.g., magnetic switch, motion detector, mechanical switch, electrical switch, etc.) 115 located at or adjacent to the actuator lever 130 of the dispenser 110 and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light), and
the communication module is configured to detect a dispense event (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140) when the refill container moves from the first distance from the switch to the second distance from the switch (Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light).
Therefore, in view of teachings by Momen, Salentine, Scarola and Hill, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the hand hygiene compliance system of Momen and Salentine of wherein: the refill container and the switch are separated by a first distance when the tether is in the retracted position, the refill container and the switch are separated by a second distance when the tether is in an extended position, the second distance greater than the first distance, and the communication module is configured to detect a dispense event when the refill container moves from the first distance from the switch to the second distance from the switch,  as suggested by Scarola and Hill. The motivation for this is to implement a known alternative attachment for detecting movements of an item, e.g. refill container, to perform appropriate control based on sensing information of the magnetic sensor.

On pages 11-12 of Applicant’s remarks, Applicant argues that the combination of Momen and Salentine does not teach or suggest the limitations of “a transmitter of the compliance module is enabled to transmit a compliance signal indicative of a dispense event when the switch is in the second state, and the transmitter is not enabled to transmit the compliance signal when the switch is in the first state.” Applicant’s arguments have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment (see rejections below for details).

As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seyed Momen et al. (Momen – US 2010/0117836 A1)  in view of Salentine et al. (Salentine – US 2010/0206976 A1), Hill (Hill – US 2007/0008719 A1), and Scarola et al. (Scarola – US 2011/0234598 A1).

As to claim 1, Momen discloses a portable dispenser comprising:
a refill container (Momen: FIG. 1 the dispenser cartridge 16) defining an interior within which a material is contained and from which the material is dispensed (Momen: Abstract, [0168], [0175], [0200], and FIG. 1: The dispenser cartridge 16 is a disposable cartridge for dispensing a hand sanitizing lotion or gel such as alcohol based sanitizing gels well known in the art. The gel is dispensed by squeezing a resilient side wall of the cartridge 16 against external housing 14. The cartridge 16 can be easily replaced as needed. In other embodiments, the cartridge 16 is refillable and reusable); and
a compliance module attached to the refill container (Momen: [0168], [0170], [0174], FIG. 1 the smart zone sensor 12, and FIG. 4-5: The data memory 21 can store an identifier code unique to each individual unit, a record or log of the identity of each zone visited and the time of , 
the carrying case housing a communication module within an interior of the carrying case (Momen: [0168], [0170], [0174], FIG. 1 the smart zone sensor 12, and FIG. 4-5: The data memory 21 can store an identifier code unique to each individual unit, a record or log of the identity of each zone visited and the time of entering and leaving each zone, and a log of the time of dispensing actions or hand hygiene activity history. This data is stored for later downloading to a central computer for later analysis).

While Momen discloses a method of attaching a container to a compliance module ([0168], [0170], [0174], FIG. 1 the smart zone sensor 12, and FIG. 4-5), Momen does not explicitly disclose the compliance module comprising:
an attachment clip attached to the refill container; 
a switch;
a tether attached to the attachment clip; and
a carrying case attached to the tether, the carrying case urging the tether into a retracted position in which the carrying case is adjacent to the refill container, 
wherein:
the refill container and the switch are separated by a first distance when the tether is in the retracted position,
the refill container and the switch are separated by a second distance when the tether is in an extended position, the second distance greater than the first distance, and
the communication module is configured to detect a dispense event when the refill container moves from the first distance from the switch to the second distance from the switch.

However, it has been known in the art of housing design to implement the compliance module comprising: an attachment clip attached to the refill container; a tether attached to the attachment clip; and a carrying case attached to the tether, the carrying case urging the tether into a retracted position in which the carrying case is adjacent to the refill container, as suggested by Salentine, which discloses the compliance module comprising: an attachment clip ([0041] and FIG. 1 the ring 23) attached to the refill container ([0035] and FIG. 1); a tether (FIG. 1 the tether 10) attached to the attachment clip (FIG. 1); and a carrying case (FIG. 1 the housing 18) attached to the tether, the carrying case urging the tether into a retracted position in which the carrying case is adjacent to the refill container (Abstract, [0032], [0034]-[0035], and FIG. 1-10).
Therefore, in view of teachings by Momen and Salentine, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the hand hygiene compliance system of Momen to include the compliance module comprising: an attachment clip attached to the refill container; a tether attached to the attachment clip; and a carrying case attached to the tether, the carrying case urging the tether into a retracted position in which the carrying case is adjacent to the refill container,  as suggested by Salentine. The motivation for this is to implement a known alternative attachment for preventing a device being lost or damage.

Momen and Salentine discloses using a dispensing sensor for detecting dispensing actions of a user (Momen: [0168], [0170], [0174], FIG. 1 the smart zone sensor 12, and FIG. 4-5: The data memory 21 can store an identifier code unique to each individual unit, a record or log of the identity of each zone visited and the time of entering and leaving each zone, and a log of the time of dispensing actions or hand hygiene activity history. This data is stored for later downloading to a central computer for later analysis), the combination of Momen and Salentine does not explicitly disclose the sensor as a magnetic switch.
However, it has been known in the art of controlling electronic devices to implement the switch; wherein: the refill container and the magnetic switch are separated by a first distance when the tether is in the retracted position, and the refill container and the magnetic switch are separated by a second distance when the tether is in an extended position, the second distance greater than the first distance, as suggested by Hill, which discloses the switch (Hill: [0052], FIG. 2-3, and FIG. 7 the on/off contact switch 26: The on/off contact switch can be a magnetic reed switch or a pushbutton switch); wherein: the refill container and the magnetic switch are separated by a first distance when the tether is in the retracted position, and the refill container and the magnetic switch are separated by a second distance when the tether is in an extended position, the second distance greater than the first distance (Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light).
Momen, Salentine, and Hill, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the hand hygiene compliance system of Momen and Salentine to include the magnetic switch; wherein: the refill container and the magnetic switch are separated by a first distance when the tether is in the retracted position, and the refill container and the magnetic switch are separated by a second distance when the tether is in an extended position, the second distance greater than the first distance,  as suggested by Hill. The motivation for this is to implement a known alternative attachment for detecting movements of an item, e.g. refill container, to perform appropriate control based on sensing information of the magnetic sensor.

Further, the combination of Momen, Salentine, and Hill does not explicitly disclose the communication module is configured to detect a dispense event when the refill container moves from the first distance from the switch to the second distance from the switch.

However, it has been known in the art of monitoring dispensing event to implement the communication module is configured to detect a dispense event when the refill container moves from the first distance from the switch to the second distance from the switch, as suggested by Scarola, which discloses the communication module is configured to detect a dispense event (Scarola: Abstract, [0017]-[0018], [0035]-[0036], FIG. 1 and FIG. 4: Step 330 can include detecting event of sanitizer. One embodiment of step 330 can include detecting movement of the actuator lever 130 at the sanitizer dispenser 120. As described above, the step 330 of detecting movement of the lever 130 can be performed by the sensor (e.g., magnetic switch, motion detector, mechanical switch, electrical switch, etc.) 115 located at or adjacent to the actuator when the refill container moves from the first distance from the switch to the second distance from the switch (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140 and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light).
Therefore, in view of teachings by Momen, Salentine, Hill and Scarola, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the hand hygiene compliance system of Momen, Salentine and Hill to include the communication module is configured to detect a dispense event when the refill container moves from the first distance from the switch to the second distance from the switch,  as suggested by Scarola. The motivation for this is to implement a known alternative attachment for detecting movements of an item, e.g. refill container, to perform appropriate control based on sensing information of the magnetic sensor.

As to claim 2, Momen, Salentine, Hill and Scarola disclose the limitations of claim 1 further comprising the portable dispenser of claim 1, the carrying case comprising a carrying clip (Salentine: Abstract, [0048], and FIG. 1-10: The retaining section is rotatably attached to the base 82 and the base 82 is mounted to a retracting tether 87 at mounting holes 88. The belt clip 82 is particularly adapted to fitting over a belt, but can also be mounted to other location such as a purse or pocket).

As to claim 3, Momen, Salentine, Hill and Scarola disclose the limitations of claim 1 further comprising the portable dispenser of claim 1, the carrying case comprising a base and a lid that define the interior of the carrying case (Salentine: [0043]-[0046] and FIG. 7: When the upper half 43 and lower half 42 are joined together to form the housing, the pin 50 forms a central axis of rotation for the reel 45 which rolls the cable 26 upon the reel outer surface 45a. The upper half 43 of the housing contains hollow pillars (not shown) which support the lower half 42 of the case. The lower half 42 of the case has holes receiving screws for attaching the lower half 42 of the housing to the upper half 43).

As to claim 4, Momen, Salentine, Hill and Scarola disclose the limitations of claim 1 further comprising the portable dispenser of claim 1, the communication module comprising a transmitter coupled to a controller, the transmitter configured to transmit a signal indicative of the dispense event (Momen: [0101], [0013],  [0136]-[0137], [0174], and FIG. 4-6: there is provided a system for monitoring hand hygiene among a number of human attendants in a facility, comprising a number of wearable monitor units, each monitoring unit to be worn by one attendant. Each monitoring unit includes data transfer portion operable in a first phase for receiving sensory data reporting a hygiene event, sensory data of one or more descriptors of activity of the attendant wearing the monitoring unit and zone data Scarola: Abstract, [0017]-.

As to claim 5, Momen, Salentine, Hill and Scarola discloses all the portable dispenser limitations as claimed that mirrors the portable dispenser limitations in claim 1; thus, claim 5 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: 
a portable dispenser comprising:
a refill container (Momen: FIG. 1 the dispenser cartridge 16) defining an interior within which a material is contained and from which the material is dispensed (Momen: Abstract, [0168], [0175], [0200], and FIG. 1: The dispenser cartridge 16 is a disposable cartridge for dispensing a hand sanitizing lotion or gel such as alcohol based sanitizing gels well known in the art. The gel is dispensed by squeezing a resilient side wall of the cartridge 16 against external housing 14. The cartridge 16 can be easily replaced as needed. In other embodiments, the cartridge 16 is refillable and reusable); and
a compliance module attached to the refill container (Momen: [0168], [0170], [0174], FIG. 1 the smart zone sensor 12, and FIG. 4-5: The data memory 21 can store an identifier code unique to each individual unit, a record or log of the identity of each zone visited and the time of entering and leaving each zone, and a log of the time of dispensing actions or hand hygiene activity history. This data is stored for later downloading to a central computer for later analysis), the compliance module comprising:
an attachment clip (Salentine: [0041] and FIG. 1 the ring 23) attached to the refill container (Salentine: [0035] and FIG. 1); 
a switch (Salentine: [0057] and FIG. 1, Hill: [0052], FIG. 2-3, and FIG. 7 the on/off contact switch 26: The on/off contact switch can be a magnetic reed switch or a pushbutton switch and Scarola: Abstract, [0017]-[0018], [0035]-[0036], FIG. 1 the sensor 115 and FIG. 4); and
a tether (Salentine: FIG. 1 the tether 10) having a first end, which is attached to the attachment clip (Salentine: FIG. 1), and a second end, which is attached to the switch (Salentine: [0057] and FIG. 1: The tether 10 can also include a mechanism, such as a button or a switch, located on the side, front, or other appropriate location, of the tether housing 18 to allow stopping or suspending of the extended tether at a desired length extended out of the tether housing 18), the tether movable between a retracted position, in which the switch is in a first state, and an extended position, in which the switch is in a second state (Salentine: [0057] and FIG. 1: The tether 10 can also include a mechanism, such as a button or a switch, located on the side, front, or other appropriate location, of the tether housing 18 to allow stopping or suspending of the extended tether at a desired length extended out of the tether housing 18. This would allow a user to pull the attached device away from the mounted location and tether 10 a desired distance and then engage the suspension of the cable retraction to give the device slack at the desired length. When the user is done with the device they can disengage the suspension and retract the device. This is helpful in situations where the user will be using the attached device at a certain distance for a prolonged period or wants to place the item at a certain distance without the tension of the retraction mechanism), wherein:
a transmitter (Scarola: FIG. 1 the transmitter 110) of the compliance module is enabled to transmit a compliance signal indicative of a dispense event when the switch is in the second state (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140 and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light), and
the transmitter is not enabled to transmit the compliance signal when the switch is in the first state (Scarola: Abstract, [0017]-[0018], [0035]-[0036], FIG. 1 and FIG. 4: the magnet 140 can be of such polarity so as to deactivate or open the magnetic switch 142 when within a predetermined distance of or makes contact with one another so as to cause transmission or communication from the transmitters 110, or interruption of transmission or communication thereof and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light).

As to claim 6, Momen, Salentine, Hill and Scarola disclose the limitations of claim 5 further comprising the portable dispenser of claim 5, wherein in the first state, the switch detects a presence of the refill container (Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light and Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140).

As to claim 7, Momen, Salentine, Hill and Scarola disclose the limitations of claim 5 further comprising the portable dispenser of claim 5, wherein in the second state, the switch does not detect a presence of the refill container (Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light and Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140).

As to claim 8, Momen, Salentine, Hill and Scarola disclose the limitations of claim 5 further comprising the portable dispenser of claim 5, the compliance module comprising a controller coupled to the transmitter and the switch (Momen: [0101], [0013], [0136]-[0137], [0174], and FIG. 4-6: there is provided a system for monitoring hand hygiene among a number of human attendants in a facility, comprising a number of wearable monitor units, each monitoring unit to be worn by one attendant. Each monitoring unit includes data transfer portion operable in a first phase for receiving sensory data reporting a hygiene event, sensory data of one or more descriptors of activity of the attendant wearing the monitoring unit and zone data Scarola: Abstract, [0017]-[0018], [0035]-[0036], FIG. 1 and FIG. 4: Step 335 can include communicating the dispense event to the controller 160. One embodiment of step 335 can include triggering transmission or communication of the dispenser signal 145 from the transmitter 110 at the dispenser 120 in response to the step 330), wherein the controller enables the transmitter to transmit the compliance signal when the switch is in the second state (Momen: [0101], [0013],  [0136]-[0137], [0174], and FIG. 4-6: there is provided a system for monitoring hand hygiene among a number of human attendants in a facility, comprising a number of Scarola: Abstract, [0017]-[0018], [0035]-[0036], FIG. 1 and FIG. 4: Step 335 can include communicating the dispense event to the controller 160. One embodiment of step 335 can include triggering transmission or communication of the dispenser signal 145 from the transmitter 110 at the dispenser 120 in response to the step 330).

As to claim 9, Momen, Salentine, Hill and Scarola disclose the limitations of claim 8 further comprising the portable dispenser of claim 8, wherein the controller disables the transmitter when the switch is in the first state (Scarola: Abstract, [0017]-[0018], [0035]-[0036], FIG. 1 and FIG. 4: the magnet 140 can be of such polarity so as to deactivate or open the magnetic switch 142 when within a predetermined distance of or makes contact with one another so as to cause transmission or communication from the transmitters 110, or interruption of transmission or communication thereof and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light).

As to claim 12, Momen, Salentine, Hill and Scarola disclose the limitations of claim 5 further comprising the portable dispenser of claim 5, the compliance module comprising a carrying case (Salentine: FIG. 1 the housing 18) attached to the second end of the tether (Salentine: Abstract, [0032], [0034]-[0035], and FIG. 1-10), the switch attached to the second end of the tether via the carrying case, the carrying case urging the tether into the retracted position in which the carrying case is adjacent to the refill container (Salentine: [0057] and FIG. 1: The tether 10 can also include a mechanism, such as a button or a switch, located on the side, front, or other appropriate location, of the tether housing 18 to allow stopping or suspending of the extended tether at a desired length extended out of the tether housing 18. This would allow a user to pull the attached device away from the mounted location and tether 10 a desired distance and then engage the suspension of the cable retraction to give the device slack at the desired length. When the user is done with the device they can disengage the suspension and retract the device. This is helpful in situations where the user will be using the attached device at a certain distance for a prolonged period or wants to place the item at a certain distance without the tension of the retraction mechanism).

As to claim 13, Momen, Salentine, Hill and Scarola disclose the limitations of claim 12 further comprising the portable dispenser of claim 12, the carrying case comprising a carrying clip (Salentine: Abstract, [0048], and FIG. 1-10: The retaining section is rotatably attached to the base 82 and the base 82 is mounted to a retracting tether 87 at mounting holes 88. The belt clip 82 is particularly adapted to fitting over a belt, but can also be mounted to other location such as a purse or pocket).

As to claim 14, Momen, Salentine, Hill and Scarola discloses all the portable dispenser limitations as claimed that mirrors the portable dispenser limitations in claim 1; thus, claim 14 is claim 1, and the details are as followings: 
a portable dispenser comprising:
a refill container (Momen: FIG. 1 the dispenser cartridge 16) defining an interior within which a material is contained and from which the material is dispensed (Momen: Abstract, [0168], [0175], [0200], and FIG. 1: The dispenser cartridge 16 is a disposable cartridge for dispensing a hand sanitizing lotion or gel such as alcohol based sanitizing gels well known in the art. The gel is dispensed by squeezing a resilient side wall of the cartridge 16 against external housing 14. The cartridge 16 can be easily replaced as needed. In other embodiments, the cartridge 16 is refillable and reusable); and
a compliance module attached to the refill container (Momen: [0168], [0170], [0174], FIG. 1 the smart zone sensor 12, and FIG. 4-5: The data memory 21 can store an identifier code unique to each individual unit, a record or log of the identity of each zone visited and the time of entering and leaving each zone, and a log of the time of dispensing actions or hand hygiene activity history. This data is stored for later downloading to a central computer for later analysis), the compliance module comprising:
an attachment clip (Salentine: [0041] and FIG. 1 the ring 23) attached to the refill container (Salentine: [0035] and FIG. 1); 
a magnet attached to the attachment clip (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the Hill: [0052], FIG. 2-3, and FIG. 7 the on/off contact switch 26); 
a magnetic switch (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140 and Hill: [0052], FIG. 2-3, and FIG. 7 the on/off contact switch 26); and
a tether having a first end, which is attached to the magnet, and a second end, which is attached to the magnetic switch, the tether movable between a retracted position, in which the magnetic switch is in a first state and detects a presence of the magnet, and an extended position, in which the magnetic switch transitions to a second state caused by movement of the tether and does not detect the presence of the magnet (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140 and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light), wherein:
when the tether is in the extended position the refill container is outside of a magnetic detection range of the magnetic switch (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140 and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light).

As to claim 15, Momen, Salentine, Hill and Scarola disclose the limitations of claim 14 further comprising the portable dispenser of claim 14, the compliance module comprising a controller coupled to the magnetic switch, wherein when the magnetic switch transitions between the first state and the second state (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140 and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7), a signal (Scarola: Abstract, [0017]-[0018], and FIG. 1: the magnet 140 can be of such indicative of a dispense event is transmitted to the controller (Momen: [0101], [0013],  [0136]-[0137], [0174], and FIG. 4-6: there is provided a system for monitoring hand hygiene among a number of human attendants in a facility, comprising a number of wearable monitor units, each monitoring unit to be worn by one attendant. Each monitoring unit includes data transfer portion operable in a first phase for receiving sensory data reporting a hygiene event, sensory data of one or more descriptors of activity of the attendant wearing the monitoring unit and zone data).

As to claim 16, Momen, Salentine, Hill and Scarola disclose the limitations of claim 15 further comprising the portable dispenser of claim 15, the compliance module comprising a transmitter coupled to the controller, the transmitter configured to wirelessly transmit the signal indicative of the dispense event (Momen: [0101], [0013],  [0136]-[0137], [0174], and FIG. 4-6: there is provided a system for monitoring hand hygiene among a number of human attendants in a facility, comprising a number of wearable monitor units, each monitoring unit to be worn by one attendant. Each monitoring unit includes data transfer portion operable in a first phase for receiving sensory data reporting a hygiene event, sensory data of one or more descriptors of activity of the attendant wearing the monitoring unit and zone data).

As to claim 19, Momen, Salentine, Scarola and Hill disclose the limitations of claim 14 further comprising the portable dispenser of claim 14, the compliance module comprising a carrying case (Momen: [0101], [0013],  [0136]-[0137], [0174], and FIG. 4-6: there is provided a system for monitoring hand hygiene among a number of human attendants in a facility, comprising a number of wearable monitor units, each monitoring unit to be worn by one attendant. Each monitoring unit includes data transfer portion operable in a first phase for receiving sensory data reporting a hygiene event, sensory data of one or more descriptors of activity of the attendant wearing the monitoring unit and zone data) attached to the second end of the tether, the magnetic switch attached to the second end of the tether via the carrying case (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140), the carrying case urging the tether into the retracted position in which the carrying case is adjacent to the refill container (Salentine: [0057] and FIG. 1: The tether 10 can also include a mechanism, such as a button or a switch, located on the side, front, or other appropriate location, of the tether housing 18 to allow stopping or suspending of the extended tether at a desired length extended out of the tether housing 18. This would allow a user to pull the attached device away from the mounted location and tether 10 a desired distance and then engage the suspension of the cable retraction to give the device slack at the desired length. When the user is done with the device they can disengage the suspension and retract the device. This is helpful in situations where the user will be using the Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140).

As to claim 20, Momen, Salentine, Hill and Scarola disclose the limitations of claim 19 further comprising the portable dispenser of claim 19, the carrying case comprising a carrying clip (Salentine: Abstract, [0048], and FIG. 1-10: The retaining section is rotatably attached to the base 82 and the base 82 is mounted to a retracting tether 87 at mounting holes 88. The belt clip 82 is particularly adapted to fitting over a belt, but can also be mounted to other location such as a purse or pocket).

Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seyed Momen et al. (Momen – US 2010/0117836 A1) in view of Salentine et al. (Salentine – US 2010/0206976 A1), Hill (Hill – US 2007/0008719 A1), and Scarola et al. (Scarola – US 2011/0234598 A1) and further in view of Smith (Smith – US 2003/0019536 A1).

As to claim 10, Momen, Salentine, Hill, and Scarola disclose the limitations of claim 5 except for the claimed limitations of the portable dispenser of claim 5, the refill container comprising: a wall that defines the interior, wherein a pump of the portable dispenser is attached to the wall.
However, it has been known in the art of dispenser design to implement the refill container comprising: a wall that defines the interior, wherein a pump of the portable dispenser is attached to the wall, as suggested by Smith, which discloses the refill container comprising: a wall that defines the interior, wherein a pump of the portable dispenser is attached to the wall (Smith: [0064], [0071]-[0072], [0077] and FIG. 3-4: The valve body assembly 12 is connected to piston type pump 11 at location 21. The pump 11 further has an actuator 18 that is acted upon by dispenser's press pad 2. Piston pump 11 is positioned for attachment in dispenser 1 bottom section 15, at 16. Dispenser nozzle 9 for valve body assembly 12 is received on dispenser bottom section 15 at location 17. The valve body assembly 12 incorporates two forward mounted check valves 24 and 25).
Therefore, in view of teachings by Momen, Salentine, Hill, Scarola, and Smith it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the hand hygiene compliance system of Momen, Salentine, Hill, and Scarola, to include the refill container comprising: a wall that defines the interior, wherein a pump of the portable dispenser is attached to the wall, as suggested by Smith. The motivation for this is to implement a known alternative mechanism for dispensing material of a wearable dispenser.

As to claim 11, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 10 further comprising the portable dispenser of claim 10, wherein actuation of the pump is configured to dispense the material from the refill container (Smith: [0064], [0071]-[0072], [0077] and FIG. 3-4: The valve body assembly 12 is connected to piston type pump 11 at .

As to claim 17, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 14 further comprising the portable dispenser of claim 14, the refill container comprising: a wall that defines the interior, wherein a pump of the portable dispenser is attached to the wall (Smith: [0064], [0071]-[0072], [0077] and FIG. 3-4: The valve body assembly 12 is connected to piston type pump 11 at location 21. The pump 11 further has an actuator 18 that is acted upon by dispenser's press pad 2. Piston pump 11 is positioned for attachment in dispenser 1 bottom section 15, at 16. Dispenser nozzle 9 for valve body assembly 12 is received on dispenser bottom section 15 at location 17. The valve body assembly 12 incorporates two forward mounted check valves 24 and 25).

As to claim 18, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 17 further comprising the portable dispenser of claim 17, wherein actuation of the pump is configured to dispense the material from the refill container (Smith: [0064], [0071]-[0072], [0077] and FIG. 3-4: The valve body assembly 12 is connected to piston type pump 11 at location 21. The pump 11 further has an actuator 18 that is acted upon by dispenser's press pad 2. Piston pump 11 is positioned for attachment in dispenser 1 bottom section 15, at 16. Dispenser nozzle 9 for valve body assembly 12 is received on dispenser bottom section 15 at location 17. The valve body assembly 12 incorporates two forward mounted check valves 24 and 25).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Alper et al., US 2011/0316701 A1, discloses monitoring system.
Sigrist Christensen, US 2011/0254682 A1, discloses hand hygiene system.
LaFlamme et al., US 8,387,833 B2, discloses fluid dispensing device with metered delivery.
Loong et al. discloses A Smart Location-Aware Hand Sanitizer Dispenser System.
Akif Meydanci et al. discloses RFID based hand hygiene compliance monitoring station.
Bal et al. discloses A system for monitoring hand hygiene compliance based-on Internet-of-Things.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/QUANG PHAM/Primary Examiner, Art Unit 2684